Citation Nr: 1019783	
Decision Date: 05/27/10    Archive Date: 06/09/10

DOCKET NO.  07-05 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a left hip disability, 
to include as secondary to a service-connected low back 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to December 
1987.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision by the Wichita, 
Kansas, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, inter alia, denied the Veteran's claim of 
entitlement to service connection for a left hip disability 
(claimed as secondary to a service-connected low back 
disability).

During the course of the appeal, the case was remanded in 
August 2009 for additional evidentiary development, including 
scheduling the Veteran for a medical examination to obtain a 
nexus opinion addressing the claim at issue.  The medical 
examination ordered on remand was conducted in December 2009.  
Following this development, the claim was readjudicated and 
denied in a March 2010 rating decision/supplemental statement 
of the case.  The appeal was returned and certified to the 
Board in April 2010 and the Veteran now continues his appeal.

For the reasons that will be discussed below, the appeal is 
REMANDED again to the RO via the Appeals Management Center 
(AMC), in Washington, D.C.  VA will notify the appellant and 
his representative if further action is required on their 
part.


REMAND

The Board has reviewed the report of the December 2009 VA 
medical examination that was conducted pursuant to the August 
2009 Board remand.  The Board is cognizant that once VA 
undertakes the effort to provide an examination for a service 
connection claim, even if not statutorily obligated to do so, 
it must provide an adequate one.  Barr v. Nicholson, 21 Vet. 
App. 303, 311-12 (2007).  A medical opinion is considered 
adequate when it is based on consideration of an appellant's 
prior medical history and examinations and describes the 
disability in sufficient detail so that the Board's 
evaluation of the claimed disability is a fully informed one.  
Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The December 2009 VA examination report contains an X-ray 
report of the Veteran's left hip.  According to the 
examiner's opinion, the radiographic film shows what he 
characterized as an "(i)ntrinsically normal hip."  Although 
the examiner made a notation that he had reviewed the 
Veteran's claims file for this examination, the Veteran has 
submitted a relevant piece of evidence - an October 2007 VA 
X-ray report showing joint space narrowing of his left hip 
that was detected during treatment for complaints of left hip 
pain - that was not associated with his claims file until 
April 2010.  A review of the evidence included in the file at 
the time of the December 2009 VA examination does not 
indicate that the October 2007 VA X-ray study of the 
Veteran's left hip was part of the record at the time.  The 
December 2009 examiner's opinion also does not address the 
conflicting findings of the October 2007 radiographic study, 
or otherwise reconcile it with the diagnosis of an 
"(i)ntrinsically normal hip."  Therefore, as the adequacy 
of the December 2009 opinion is called into question by this 
deficit, the case should be remanded so that an addendum to 
the December 2009 VA examination report may be obtained, in 
which the examining physician provides an opinion as to the 
Veteran's current clinical diagnosis regarding his left hip 
in the context of the October 2007 X-ray study, reconciling 
any conflicting objective findings.

Additionally, in a May 2010 brief, the Veteran's 
representative requested that the Veteran be re-examined as 
the representative was unable to determine the clinical 
significance of the December 2009 examiner's use of the word 
"intrinsically" in characterizing the Veteran's "normal" 
left hip.  The Board is unable to make this determination as 
it may only consider independent medical evidence to support 
findings rather than provide its own medical judgment or 
opinion.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
Therefore, on remand for an addendum opinion, the VA examiner 
should also provide commentary to clarify what he intended to 
mean when he characterized the Veteran's left hip as being 
normal in an "intrinsic" sense. 
 
Accordingly, in view of the foregoing discussion, the case is 
REMANDED to the RO via the AMC for the following action:

1.  Copies of updated treatment records, 
VA and non-VA, should be obtained and 
associated with the claims folder.

2.  Following completion of the above, the 
Veteran's claims folder should be provided 
to the VA physician who conducted the 
December 2009 orthopedic examination.  The 
examiner should be asked to review the 
claims file once again, with attention 
directed to the findings of an October 
2007 VA X-ray study showing joint space 
narrowing of the Veteran's left hip.  
Thereafter, the examiner should be asked 
to provide an addendum to his December 
2009 report, clarifying the Veteran's 
current orthopedic diagnosis regarding his 
left hip and reconciling any conflicting 
clinical findings.  The examiner should 
also be asked to provide clarification as 
to his use of the word "intrinsically" 
in the context of characterizing the 
Veteran's "normal" left hip.  

If an orthopedic diagnosis of a chronic 
left hip disability that is separate and 
distinct from the left radiculopathy 
associated with his service-connected low 
back disability is, in fact, demonstrated, 
the examiner should provide an opinion as 
to whether it is at least as likely as not 
that it was incurred in active service or 
caused by or aggravated by the service-
connected low back disorder.  By 
aggravation the Board means a permanent 
increase in the severity of the underlying 
disability beyond its natural progression.  
If the examiner determines that a left hip 
disorder was aggravated by the service-
connected low back disorder, the examiner 
should express the level of disability 
caused by the low back disorder to the 
extent possible.

A complete rationale for any opinion 
expressed should be provided.

If the examiner is unable to provide any 
of the requested opinion(s) without 
resorting to speculation, it should be so 
stated.

The examiner should use the following 
language, as may be appropriate: "more 
likely than not" (meaning likelihood 
greater than 50%), "at least as likely as 
not" (meaning likelihood of at least 50%), 
or "less likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  

3.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim of entitlement to service 
connection for a chronic left hip 
disability, to include as secondary to a 
service-connected low back 
disability, should be readjudicated.  If 
the claim remains denied, a supplemental 
statement of the case should be provided 
to the Veteran and his representative.  
After the appellant has had an adequate 
opportunity to respond, this issue should 
be returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

